TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00313-CV




Loy Allen Eich, Jr., Appellant

v.

Angela Glenn, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 228,087-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Loy Allen Eich, Jr.’s brief is overdue.  The brief was due to be filed on or
before September 8, 2010.  By letter dated September 28, 2010, the clerk of this court notified Eich
that his brief was overdue and warned that this appeal could be dismissed for want of prosecution
if he failed to reasonably explain his failure to file a brief and if appellee was not significantly
harmed by the failure.  The response was due on or before October 8, 2010.  Eich has not filed a
response or a brief.  This appeal is dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).
 
                                                                                                                                                            
                                                                        David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   November 10, 2010